        Case 2:19-cv-00143-SAB    ECF No. 1    filed 05/03/19   PageID.1 Page 1 of 10




 1   Kirk D. Miller, WSBA No. 40025
     Kirk D. Miller, P.S.
 2   421 W. Riverside Ave., Ste. 660
     Spokane, WA 99201
 3   (509) 413-1494 Telephone
     (509) 413-1724 Facsimile
 4
     Shayne J. Sutherland, WSBA No. 44593
 5   Brian G. Cameron, WSBA No. 44905
     Cameron Sutherland, PLLC
 6   421 W. Riverside Ave., Ste. 660
     Spokane, WA 99201
 7   (509) 315-4507 Telephone
     (509) 315-4585 Facsimile
 8

 9                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
10   KATHRYN MORGAN,                          )
                                              ) Case No.:
11               Plaintiff,                   )
                                              ) COMPLAINT FOR DAMAGES
12        vs.                                 )
                                              ) JURY DEMANDED
13   PORTFOLIO RECOVERY                       )
     ASSOCIATES, LLC, a Delaware              )
14   limited liability company,               )
                                              )
15               Defendant.                   )

16                               I.    INTRODUCTION

17         Plaintiff Kathryn Morgan (“Plaintiff”), a Washington resident, brings this

18   action by and through her undersigned counsel, against Defendant Portfolio

19   Recovery Associates, LLC (“Defendant PRA”), and alleges the following:

20   ////
      COMPLAINT - 1
21

22
      Case 2:19-cv-00143-SAB      ECF No. 1   filed 05/03/19   PageID.2 Page 2 of 10




 1                     II.       JURISDICTION AND VENUE

 2      2.1   Jurisdiction of this Court arises under 15 U.S.C. § 1692k (d), 28 U.S.C.

 3            § 1337 and 28 U.S.C. § 1331. If applicable, the Court also has pendent

 4            jurisdiction over the state law claims in this action pursuant to 28 U.S.C.

 5            § 1367(a).

 6      2.2   Venue is proper in this judicial district pursuant to 28 U.S.C. §

 7            1291(b)(2).

 8                        III.   NATURE OF THE ACTION

 9      3.1   Plaintiff brings this action for damages for Defendant PRA’s actions of

10            using unfair and unconscionable means to collect a debt.

11      3.2   Defendant PRA’s actions violated § 1692 et seq. of Title 15 of the

12            United States Code, commonly referred to as the Fair Debt Collection

13            Practices Act (“FDCPA”) which prohibits debt collectors from

14            engaging in abusive, deceptive, and unfair practices.

15      3.3   Plaintiff is seeking damages, declaratory, and injunctive relief.

16                                  IV.   PARTIES

17      4.1   Plaintiff is a natural person, a resident of Washington State, and is a

18            “Consumer” as defined by 15 U.S.C. § 1692(a)(3).

19      4.2   Defendant PRA is a “debt collector,” as defined by 15 U.S.C. §

20            1692a(6).
     COMPLAINT - 2
21

22
      Case 2:19-cv-00143-SAB     ECF No. 1   filed 05/03/19   PageID.3 Page 3 of 10




 1      4.3   All acts done by Defendant PRA were done on its own behalf.

 2      4.4   Defendant PRA is a Delaware limited liability company engaged in the

 3            business of collecting debts in Washington State.

 4      4.5   Defendant PRA’s headquarters are located at 120 Corporate Blvd, Suite

 5            100, Norfolk, VA 23502-4952.

 6      4.6   Defendant PRA is a “collection agency,” as defined by RCW

 7            19.16.100(4)(d).

 8                      V.       ALLEGATIONS OF FACT

 9      5.1   Sometime prior to June of 2015, Plaintiff allegedly incurred an

10            obligation to Comenity Bank/Victoria’s Secret.

11      5.2   The Comenity Bank/Victoria’s Secret obligation arose out of a

12            transaction in which money, property, insurance or services, which are

13            the subject of the transaction, are primarily for personal, family, or

14            household purposes.

15      5.3   The alleged Comenity Bank/Victoria’s Secret obligation is a “debt” as

16            defined by 15 U.S.C. § 1692a(5).

17      5.4   On or about June 29, 2015, Plaintiff’s alleged Comenity Bank/Victora

18            debt was sold to Defendant PRA.

19      5.5   In April 2017, Defendant PRA sued Plaintiff in the Spokane County

20            Superior Court.
     COMPLAINT - 3
21

22
      Case 2:19-cv-00143-SAB    ECF No. 1     filed 05/03/19   PageID.4 Page 4 of 10




 1      5.6   In May 2017, Defendant PRA obtained a default judgment against

 2            Plaintiff.

 3      5.7   In June 2017, Defendant PRA obtained a writ of garnishment against

 4            Plaintiff’s financial institution.

 5      5.8   In March 2018, Defendant PRA obtained a writ of garnishment against

 6            Plaintiff’s financial institution.

 7      5.9   In November 2018, Defendant PRA obtained a writ of garnishment

 8            against Plaintiff’s financial institution.

 9      5.10 At or about the same date that the writs of garnishment were sent to the

10            Plaintiff’s financial institution, Defendant PRA, through its counsel,

11            also sent an exemption claim form to the Plaintiff.

12      5.11 The exemption claim form sent to Plaintiff is a “communication” under

13            15 U.S.C. § 1692a(2).

14      5.12 RCW 6.27.130 requires that an exemption claim form be served or

15            mailed to the judgment debtor.

16      5.13 The exemption claim form found at RCW 6.27.140 is a mandatory form

17            that must be printed or typed in no smaller than size twelve-point font

18            and contain the statutorily-required contents.

19

20
     COMPLAINT - 4
21

22
      Case 2:19-cv-00143-SAB    ECF No. 1    filed 05/03/19   PageID.5 Page 5 of 10




 1      5.14 The RCW 6.27.140 exemption claim form contains check boxes for

 2            claiming specific exemptions for money in a financial institution,

 3            including the following:

 4               IF BANK ACCOUNT IS
                 GARNISHED:
 5               [ ] The account contains payments
                 from:
 6               [ ] Temporary assistance for needy
                     families, SSI, or other public
 7                   assistance. I receive $ . . . . .
                     monthly.
 8               [ ] Social Security. I receive $ . . . . .
                     monthly.
 9               [ ] Veterans' Benefits. I receive
                     $ . . . . . monthly.
10
                 [ ] Federally qualified pension, such as
                     a state or federal pension,
11
                     individual retirement account
                     (IRA), or 401K plan. I receive
12
                     $ . . . . . monthly.
13               [ ] Unemployment Compensation. I
                     receive $ . . . . . monthly.
14               [ ] Child support. I receive $ . . . . .
                     monthly.
15               [ ] Other. Explain . . . .
                 [ ] $2,500 exemption for private
16                   student loan debts.
                 [ ] $500 exemption for all other debts.
17               IF EXEMPTION IN BANK
                 ACCOUNT IS CLAIMED, ANSWER
18               ONE OR BOTH OF THE
                 FOLLOWING:
19               [ ] No money other than from above
                     payments are in the account.
20
     COMPLAINT - 5
21

22
      Case 2:19-cv-00143-SAB    ECF No. 1    filed 05/03/19   PageID.6 Page 6 of 10




 1               [ ] Moneys in addition to the above
                     payments have been deposited in
 2                   the account. Explain . . . .

 3
        5.15 Defendant PRA removed two of the exemptions from the exemption
 4
              claim form.
 5
        5.16 The removed exemptions are those which allow for: 1) exemption of
 6
              $2500 in student loan money; and 2) the $500 cash exemption.
 7
        5.17 Defendant PRA’s removal of these exemptions was intentional and
 8
              systematic.
 9
        5.18 Defendant PRA has sent out at least hundreds of exemption claim forms
10
              to Washington residents with the aforementioned exemptions removed.
11
        5.19 Defendant PRA’s removal of the exemptions from the checkbox list
12
              makes it more difficult for judgment debtors to claim exemptions.
13
        5.20 Removing the exemptions that may be claimed by checking a box may
14
              influence how and whether a consumer will respond to a garnishment.
15
        5.21 Not a single writ of garnishment captured more than five hundred
16
              dollars from the Plaintiff’s financial institution.
17
        5.22 Each writ of garnishment captured money that was exempt under
18
              Washington law.
19

20
     COMPLAINT - 6
21

22
      Case 2:19-cv-00143-SAB    ECF No. 1    filed 05/03/19    PageID.7 Page 7 of 10




 1       5.23 Each time that Defendant PRA obtained a judgment on answer for the

 2             money garnished from Plaintiff’s account, Defendant PRA added

 3             additional money to the judgment for its costs.

 4       5.24 Plaintiff completed and filed her own exemption form in response to

 5             Defendant PRA’s November 2018, writ of garnishment. On that form,

 6             she indicated that monies frozen by Defendant PRA’s November 2018,

 7             writ of garnishment were exempt by checking the $500 cash exemption

 8             box, an option box missing on Defendant PRA’s exemption form.

 9       5.25 Defendant PRA, within seven days did not object, and to date has not

10             objected to Plaintiff’s filed exemption form.

11       5.26 Despite failing to timely object to Plaintiff’s claimed exemption,

12             Defendant PRA, to date, has failed to deliver to Plaintiff’s garnishee

13             financial institution, an order directing it to release Plaintiff’s exempt

14             funds.

15                       VI. FIRST CAUSE OF ACTION
     Violations of the Fair Debt Collection Practices Act 15 U.S.C. §§ 1692e and
16                                  1692f, et seq.

17       6.1   Plaintiff repeats, reiterates, and incorporates the allegations contained

18             in the paragraphs above herein with the same force and effect as if the

19             same were set forth at length herein.

20
     COMPLAINT - 7
21

22
      Case 2:19-cv-00143-SAB     ECF No. 1    filed 05/03/19   PageID.8 Page 8 of 10




 1      6.2    Defendant PRA’s debt collection efforts attempted and/or directed

 2             towards Plaintiff violated 15 U.S.C. §§ 1692e and 1692f of the FDCPA.

 3      6.3    15 U.S.C. § 1692e states that a debt collector may not use any false,

 4             deceptive, or misleading representation or means in connection with the

 5             collection of any debt.

 6      6.4    15 U.S.C. § 1692f states that a debt collector may not use any unfair or

 7             unconscionable means to collect a debt.

 8      6.5    Defendant PRA’s removal of meaningful information from the

 9             exemption claim form is unfair, unconscionable, and violates 15 U.S.C.

10             § 1692f.

11      6.6    By reason thereof, Defendant PRA is liable to Plaintiff for judgment

12             that Defendant PRA’s conduct violated 15 U.S.C. §§ 1692e and 1692f

13             of the FDCPA, actual damages, statutory damages, costs and attorney’s

14             fees.

15            VII. REQUEST FOR PRESERVATION OF EVIDENCE

16      7.1    Preserve all forms of electronic data, regardless of where the data exists,

17             without modification to or deletion of any potentially discoverable data;

18      7.2    Suspend all procedures that may alter or delete computer data;

19      7.3    Prevent deleting, overwriting, defragmenting, or compressing the data;

20
     COMPLAINT - 8
21

22
        Case 2:19-cv-00143-SAB     ECF No. 1    filed 05/03/19   PageID.9 Page 9 of 10




 1         7.4   Preserve all archived back-up tapes and ensure that (a) if archive tapes

 2               are rotated, the relevant tapes are removed from the rotation; and (b) if

 3               backups are made to hard drives, preserve the hard drive as well;

 4         7.5   Preserve the contents of all hard drives, network drives, tape drives,

 5               optical drives, floppy disks, CD and DVD drives, and all other types of

 6               drives or media that are within the possession, custody, or control of all

 7               people who have knowledge of relevant facts and those who work with

 8               them, such as assistants;

 9         7.6   Preserve the contents of all information on portable computers—such

10               as laptops, palmtops, or tablets—used by those people, as well as home

11               computers, if these are used for work purposes;

12         7.7   Preserve the contents of all data on computers that were used since the

13               limitations period on the lawsuit began (for example; five years prior to

14               filing) but that are no longer in use; and

15         7.8   Disclose electronic information in the Rule 26 initial disclosures.

16                            VIII. PRAYER FOR RELIEF

17         WHEREFORE, Plaintiff demands judgment against Defendant PRA as

18   follows:

19         8.1   Statutory damages pursuant to 15 U.S.C. § 1692k(a)(2)(A) of

20               $1,000.00;
     COMPLAINT - 9
21

22
     Case 2:19-cv-00143-SAB   ECF No. 1   filed 05/03/19   PageID.10 Page 10 of 10




 1      8.2   Awarding Plaintiff actual damages sustained under the FDCPA;

 2      8.3   Reasonable attorney’s fees and costs pursuant to 15 U.S.C. §

 3            1692k(a)(3);

 4      8.4   Declaratory judgment that Defendant PRA’s practices complained of

 5            herein violate the FDCPA;

 6      8.5   Injunctive relief permanently enjoining Defendant PRA’s practices

 7            complained of herein; and

 8      8.6   Such other and further relief as the Court may deem just and proper.

 9      DATED this 2nd day of May, 2019.

10                                     Kirk D. Miller, P.S.

11                                     /s Kirk D. Miller
                                       Kirk D. Miller, WSBA No. 40025
12                                     421 W. Riverside Ave., Ste. 660
                                       Spokane, WA 99201
13                                     kmiller@millerlawspokane.com
                                       Attorney for Plaintiff
14

15                                     Cameron Sutherland, PLLC

16                                     /s Shayne J. Sutherland
                                       Shayne Sutherland, WSBA No. 44593
17                                     Brian G. Cameron, WSBA No. 44905
                                       421 W. Riverside Ave., Ste. 660
18                                     Spokane, WA 99201
                                       kmiller@millerlawspokane.com
19                                     bcameron@cameronsutherland.com
                                       ssutherland@cameronsutherland.com
20                                     Attorneys for Plaintiff
     COMPLAINT - 10
21

22
